Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/458,169 is presented for examination by the examiner.  Claims 1-20 are pending.

Response to Amendment

Drawings

Claim Objections
Claims *** are objected to because of the following informalities:  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  Claims 15-20 recite(s) the series of steps instructing how to evaluate a policy, which is a fundamental decision of the mind and thus grouped as a certain method of organizing human interactions.  This judicial 


Claims 1-14 are likewise rejected for the same reasons above because they are merely directed to the generic hardware which executes/stores the instructions that carry out the abstract policy evaluation.

Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. 

Regarding the prior art rejection, first, Applicant argues Kruse does not explicitly teach “applying the new parameter of the policy to the live version of the policy in the set of policies, wherein applying the new parameter precludes committing the new 
Second, Applicant argues with respect to claim 5 that Kruse does not explicitly teach, “accessing the set of policies is based on a stored snapshot of the set of policies in-memory to preclude committing the live version of the policy having the new parameter.”  Referring above, the testing uses provisional policies which formed from the live policies and applying new parameters to them.  Therefore, the policies are being run in memory separate from the live system.
Third, Applicant argues with respect to claim 2, that Kruse does not explicitly teach “the policy is a policy instance in the set of policies, wherein the set of policies are an ordered sequence of condition-action rules that are evaluated in sequence such that a last matching action is identified as a result of an evaluation of the policy.”  Applicant alleges there is nothing in the cited reference that teaches ordered sequence of rules based on bolded text in the remarks.  However, upon review of the passage it should be noted that Applicant omitted from the summarization that Kruse is sending one or more provisional policies and that are each evaluated and the results logged.  Thus, the user can supply multiple provisional polies with different parameters having been change and can test requests against them one by one.  The request decisions are logged and .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 10,263,995 to Kruse et al., hereinafter Kruse.


As per claims 1, 8, and 15, Kruse teaches receiving a policy and one or more test requests, wherein the policy comprises a new parameter, wherein the policy is unverified in a computing environment (col. 17, line 58-65); 
based on the policy and the one or more test requests, accessing, from the computing environment, contextual information for the policy and the one or more test requests (col. 18, lies 2-9); 
accessing a set of policies comprising a live version of the policy, wherein the set of policies are associated with the computing environment (col. 18, lines 15-18); 
applying the new parameter of the policy to the live version of the policy in the set of policies, wherein applying the new parameter precludes committing the new parameter (col. 18, lines 32-41); 
evaluating the one or more test requests against the set of policies comprising the live version of the policy having the new parameter (col. 18, lines 42-49); 
based on evaluating the live versions of the policy, generating policy verification results for the policy and the one or more test requests (col. 18,lines 48-49); and 
communicating the policy verification results (col. 18, lines 55-58).



As per claims 3, 10, and 16, Kruse teaches the test requests comprise parameters associated with parameters of the policy, wherein the contextual information for the test requests are determined based on the parameters (col. 18, lines 10-18).
As per claims 4, 11, and 17, Kruse teaches accessing the set of policies comprises snapshotting the set of policies from a policy store (col. 18, lines 19-20).
As per claims 5, 12, and 18, Kruse teaches accessing the set of policies is based on a stored snapshot of the set of policies in-memory to preclude committing the live version of the policy having the new parameter (col. 18, lines 33-41).
As per claims 6, 13, and 19, Kruse teaches committing a first policy [active policy], wherein the first policy is not communicated with a test request; and simulating committing a second policy, wherein the second policy [provisional policy] is communicated with a test request (col. 17, line 58-63 and col. 18, lines 39-40).
As per claims 7, 14, and 20, Kruse teaches the policy verification results include one of the following: a first value to automatically deny the policy (col. 18, lines 55-56); a second value to automatically approve the policy; and a third value to manually approve the policy.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431